By the Court,

Nelson, J.
The first objection to the proceedings below is, that the court of sessions refused a trial by jury of the matters on the appeal; in this the court were right. The general sessions of the peace are “ authorized and required to hear and determine such appeal, and to do justice therein according to the merits of the respective cases.” 1 R. L. 309, § 9. The first section of the act provides that any two justices of the peace may make an order for the better relief of a town or city from becoming chargeable with a bastard child, charging the mother or reputed father with the payment of money weekly, &c. and on their default in performing the order after notice, shall commit them to jail, &c. except he or she put in sufficient surety to perform said order, or personally appear at the next sessions, &c. and abide such order “as the said justices of the peace or the major part of them in their said sessions shall make in that behalf.” Our statute, was taken from the English statutes, 10 Johns. R. 57, under which appeals are heard *362and determined by the justices in session, or a majority of them. 1 Burns’ Justice, 214, 15, 191.
The second objection is, that Alderman Valentine satin the sessions, he having been one of the justices who made the order appealed from; this objection is unfounded in fact.
The third objection is, that there was no evidence before the sessions of the expenses of the lying-in of the mother of the bastard child, and that such expenses were therefore improperly included in the order of confirmation. The twelfth section of the act, p. 310, requires the sessions on the hearing of the appeal to begin de novo, and the party in whose favor the order was made must substantiate the same by evidence, except in case of the death of the mother of the child. There was no evidence before the sessions as to the expenses of the lying-in of the mother, and the order confirmed included a charge of $39,50 for that expense. The return states on this point that the appellant raised no question before the court, excepting whether he was the father of the bastard child; that no question as to the amount of weekly sustentation or of expenses of lying-in, or of advances were raised on the hearing of the appeal, and that the sums were fixed at the same amount as ordered by the two justices. The statute no doubt makes it incumbent on the part of the appellees to substantiate this part of the order by proof, else the sessions cannot confirm it; but the apellant may waive it, and I think it is to be inferred from the return that he did so. Whether the appellant was the father of the bastard child or not, was the only point to which the testimony on either side was directed, and if the expense of lying-in was considered questionable, I think an objection ought to have been taken to the order of the justices at or before it was made; if it had been made, no doubt the necessary proof would have been produced. The appellant’s objection went to deny all liability, not to question its extent or amount.
The fourth objection is, that the sessions refused to postpone the hearing, and compel the attendance of one Mrs. Close, and also in refusing to hear the testimony offered. The case was postponed from July to August term, and then set down for Friday in the first week, at which time an applica*363fion was made to postpone the hearing further, on account of the health of the appellant and absence of witnesses; but it appeared the appellant was then in court and able to attend to the hearing, and no affidavit of the subpoenaing or materiality of the absent witnesses was offered. An application was made for an attachment against one Ann Close, and for a postponement of the hearing until she could be brought up on the writ, but no affidavit was offered that she had been duly or in any way subpoenaed.
As to the refusal to hear the testimony offered, the sessions, from a belief that there was a disposition to protract unnecessarily the examination on the part of the appellant, called on his counsel to state to them the substance of what he intended or expected to prove. This the counsel declined, and the court refused to hear the witnesses until he did; the counsel did not decline to comply with the order of the court on account of his inability to do so, and it is stated in the return that all the witnesses thus offered, had been examined before the justices. It undoubtedly rests in the discretion of every court in the trial of causes, to require of the counsel to state the substance of the evidence about to be offered by him. The reason of the rule is obvious; it is to ascertain if the evidence is competent and pertinent to the issue or issues to be tried, and thereby prevent the introduction of irrelevant and improper testimony, and to facilitate the trial. In the sound exercise of this discretion, courts should always listen to reasons offered for not making a full disclosure before the examination, and give them their due weight. Many times it is unadvisable to apprise the witnesses about to be examined of the facts expected to be proved; the counsel may not be sufficiently advised of the facts himself—these or any other sufficient reasons for not enforcing the rule, the court take upon suggestion of counsel. In this case no sufficient, nor indeed any reasons whatever, were given by the counsel for withholding from the court the facts expected to be proved by the witnesses, and we therefore think the sessions were right in rejecting them.
The fifth objection is, that the bond to indemnify the city of New-York, made on the Sth day of August, was a perform*364anee of the condition of the recognizance. This objection ¿oes not gecm t0 apply to the order of the sessions, but probaby refers to the proceedings of the sessions subsequent to the order to collect the monies ordered therein to be paid. The bond given is undoubtedly prospective, and does not, nor was it intended to embrace the several sums ordered to be paid by the appellant to the appellees. The condition of the bond is to “ save and keep harmless the commissioners of the, almshouse, &c. from all expenses, damages, costs and charges whatsoever, which shall or may at any time hereafter arise, happen, grow or be imposed upon them by reason of the maintenance, education and bringing up of the bastard child,” &c.; the payment of the lying-in charges and the costs might therefore correctly be enforced by attachment.
Upon the whole, after a careful examination of the return and the law applicable thereto, we are of opinion that the order of the sessions should be affirmed. We have some doubt as to the correctness of the order on the main point upon the facts as sworn to by the mother of the child herself, and if sitting as members of the sessions, would be inclined to discharge the order of the two justices on that ground; but as the sessions have concurred with the two justices upon this point, and as the evidence is contradictory, we are not inclined to disturb it on this ground.